[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (Pleading #130)
The motion to strike the first special defense is granted. If the defendant Lesher-Glendinning, Inc., intends to controvert the plaintiffs' allegations of damages, it should deny such allegations. Practice Book 160.
The motion to strike the second and third special defenses is denied. "[I]f a defendant intends to controvert the right of a plaintiff to sue as a corporation he must specially raise the issue in his answer." United States Trust Co. of New York v. DiGhello, 179 Conn. 246, 249 (1979); Practice Book 160, 164.
The motion to strike the fourth special defense is denied See Practice Book 168.
GEORGE N. THIM, JUDGE CT Page 3735